Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 1 of 17




            EXHIBIT 1
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 2 of 17
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 3 of 17
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 4 of 17
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 5 of 17




            EXHIBIT A
          Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 6 of 17
                                 0                               U.S. DepaQent of Homeland Security
                                                                         Immigration and Customs Enforcement

                                                                                           10 New England Executive Park
                                                                                                   Burlington, MA 01803




                                                                                                August 22, 2018


Bristol County House of Corrections
400 Faunce Corner Road
North Dartmouth, MA 02747

                                     Notice to Alien of File Custody Review

         You are detained in the custody of the Immigration and Customs Enforcement Agency (ICE) and you are
required to cooperate with ICE in effecting your removal from-the United States. If ICE has not removed you from the
United States within the removal period as set forth in INA 241 (a) (normally 90-days) of either: 1) your entering ICE
custody with a final order of removal, deportation or exclusion, or 2) the date of any final order you receive while you
are in ICE custody, the ICE Deciding Official will review your case for consideration of release on an Order of
S_upervision. Release, however, is dependent on your demonstrating to the satisfaction of the Attorney General that you
will not pose a danger to the community and will not present a ·       'sk.

                                                                               Deciding Official may consider, but is not


    1. Criminal convictions and criminal conduct;
    2. Other criminal and immigration history;
    3. · Sentence(s) imposed and time actually served;
    4. History of escapes, failures to appear for judicial or other proceedings and other defaults;
    5. Probation history;
    6. Disciplinary problems while incarcerated;
    7. Evidence of rehabilitative effort or recidivism;
    8. Equities in the United States;
    9. Cooperation in obtaining your travel documents;
    10. Any available mental health reports.

You may submit any documentation you wish to be reviewed in support of your release, prior to the date listed above,
to the attention of the Officer and address below. English translations must be provided pursuant to 8 CFR 103.2(b)(3).
You will be notified of the decision in your case whetr the custody review has been concluded. An attorney of other
person may submit materials on your behalf. The Field Office Director will notify you of the decision in your case.
Attached to this notice is a list of free or low cost legal representatives who may be able to provide assistance to you in
preparing your case

                                           U.S. Department of Homeland Security
                                           Immigration and Customs Enforcement Agency
                                           Attn: POCR Unit
                                           10 New England Executive Park
                                           Burlington, MA 01803

                                                  METHOD OF SERVICE
I certify that this form was provided to the alien by:         k(Hand)                          (Institution Mail)
( ) CC: Attorney of Record or Designated Representative
(X) CC: A-file
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 7 of 17




            EXHIBIT B
                    Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 8 of 17
 .,. - ~
-~
 (l , , ~·
                                          0
                                                                                      Enforcement and Removal Operations
                                                                                      Boston Field Office

                                                                                      U.S. De.partment of Homeland Security
                                                                                      I 00 District Avenue
                                                                                      Burlington, MA 01803


                                                                                      U.S. Immigration
                                                                                      and Customs
                                                                                      Enforcement



             c/o Bristol County House of Corrections
             400 Faunce Corner Road
             North Dartmouth, MA 02747

                                              Decision to Continue Detention

             This letter is to inform you that your custody status has been reviewed a11d it has been determined as a
             matter of administrative discretion that you will not be released from the custody of U.S. Immigration and
             Customs Enforcement (ICE) at this time. This decision has been made based on a review of your file
             and/or your personal interview and consideration of any information you submitted to ICE' s reviewing
             officials.

             You are a native and citizen of Cape Verde who was admitted to the United States through Boston, MA
             on December 9, 1988, with a B-2 non-immigrant vis.a.

             You are subject to a Final Order of Removal issued on July 9, 2012.

             Upon review of the facts of your case, including your final order of removal issued by an immigration
             judge, successful removal/tampering with your ICE GPS monitoring device and your lack of substantial
             equities, I have determined that you would pose a flight risk if you were to be released frorri ICE custody.

             Based upon the above in the exercise of administrative discretion, you will remain in ICE custody
             pending your removal from the United States. You are advised that you must demonstrate that you are
             making reasonable efforts to comply with the order ofremoval and that you are cooperating with ICE's
             efforts to remove you by taking whatever actions ICE requests to affect your removal. You are also
             advised that any willful failure or refusal on your part to make timely application in good faith for travel
             or other documents necessary for your departure, or any conspiracy or actions to prevent your removal or
             obstruct the issuance of a travel document, may subject you to criminal prosecution under 8 USC Section
             1253(a).

             If you have not been removed or released from custody by February 17, 2019,jurisdiction of the custody
             decision in your case will be transferred to the Headquarters Removal and International Operations Unit
             (HQ RIO), Poto~ee-.9ter North, 500 12th Street SW, Washington, DC 20536. HQ RIO will make a final
             determination rygarding your custody.
                         1//

                                                                                      www.ice.gov
      Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 9 of 17
                            0
Notice to Alien of File Custody Review

Page2


                                              PROOF OF SERVICE ·.

(1)     Personal Service (Officer to complete b"th (a) and (b) below.)

        (a)      I                                                   ~porkhM ~£he.er
                                am             Officer    ~                        Title
certify that I served                                                                with a copy of

thisdocumentat
                        Q       \    1
                                         \{


                        S)!:'-:S:\\)\ m>C..
                                                    Name of detaineeI __
                                                                       J
                                                              on ll.J)~<[    ,at   l:~,():Pl,.
                                 Institution                         Date              Time

                                                '
        (b) .
            I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,
                                                                Name of Official
------------~at __________________~on
       Title                                          Institution
_ _ _ _ _ _ _ _ with a copy of this document.
      Date

                                                         OR

(2)     Servke by certified mail, return receipt. (Attach copy of receipt)

                 I _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - ~ certify
                             Name oflCE Officer                            Title
that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _and the c u s t o d i a n - - - - - - - - - ~
                   Name of detainee                                Name of Official
with a copy of this document by certified mail at _ _ _ _ _ _ _ _ _ _ _ _ _ on _ __
                                                       Institution                Date




Detainee Signature:_ _ _ _ _ _ _ _ _ _ _ __                    Date: _ _ _ _ _ _ __




( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 10 of 17




             EXHIBIT C
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 11 of 17
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 12 of 17




             EXHIBIT D
.
                              a
        Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 13 of 17
                                                                          0
                                                                       Office of Enforcement and Removal Operations

                                                                       U.S. Department of Homeland Security
                                                                       500 12th Street, SW
                                                                       Washington, D.C. 20536


                                                                       U.S. Imrni,gration
                                                                       and Customs
                                                                       Enforcement


    C/0 imrt1igratfon and Customs Enforcement
    Boston Field Office

                                · Decision to Continue Detention

    TJ1is letter j,s to infonn you that the U.S. Immigration and Customs Enforcement (ICE) has:
    reviewed-your custody stat11s and determined that you will not be released.from: custodyat:'th1s,
    time. This decision was based on a review of your file record and/or pei"so11al interview·an:4
    considerntion of any infonnation you submitted-to ICE reviewing officials.

    You are a native and a citizen of Cape Verde who last entered the United States on or about
    December 9, 1988, at Bosto11, Massachusetts as B-2 non-immgrant vistor, You have several
    misdemeanor traffic offenses. On July· 9, 2012, you were issued a Final Order of Removal by an
    Irrtmigratioi1 Judge in Boston, Massa,chusetts. You waived your right to appeal this 'decisfon. ·

    ICE is currently in possession of a valid travel document for your removal from the United.
    States. You will remain in custody until ICE can effectuate your removal.
    This decision, however, does not preclude you. from btingi1i.g forth evidence in the future to
    demonstrate a good reason why your removal is unHkely. You are advised that pursuant to;
    Section 24l(a)(l)(C) of the Immigration and Nationality Act (INA) you must demonstrate that
    you are making reasonable efforts to comply with.the order·ofremoval, and that you are
    cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect
    your removal.

    You are also advised that any willful failure or refusal on yom· part to make timely application"in
    good faith for ttavel or other documents necessary for your departure, or any conspiracy or
    actions to preve11t your temoval or obstruct the issuance of a travel document, may subject you to
    criminal prosecution under 8 USC § 1253(a).



    K
    \Michael V. Bemacke                                                            ,3-5-26/9
     HQ RIO Chief                                                                 Date




                                                                         www.ice:gov
     Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 14 of 17
. ~isl~n to Continue De~n                                                 0
 .
Page 1

                                       PROOF OF SERVICE

(1) .     Personal Service (Officer to complete both (a) and (b) below.)

          (a)    I                                             .'     lJ-q:xrktrlv") 00/cl'.
                                     TCE Officer                                      Title          .; :
certify that Tserved                                                                            ,vith-a~opyof

this docuri1ent at       Y> yt~\o\     \\-ac_   Name of det~:~1ee 3   \le\ ll\       'at      ~ ·, Lf ~· A~·
                                Institution                           Date                        Time

        . (b)
            I certify that I served the custodian---------------'-·""". ·~-~----•;.
                                                    N::ime of Official
- - , - ~ - - - - - - - - - - - ' at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-'--_ _,:on
                 Title                                              Institution
_ _ _ _ _ _ _ _ with a copy of this document
      Pate

                                                   OR

(2} · Service by certified mail, return receipt. (Attach copy of receipt)

                 I _ _ _ _ _ _ _ _ _ _ _ __,----------------'-'· '.Certify
                             Name of ICE Officer                             Title
that l-s~1wed _ _ _ _ _ _ _ _ _ _ _ _ _ _and the custodian--------~-'-
                          Name ofdetainee                                             Name of Official
with a copy of this document by certified mail at _ _ _ _ _ _ _ _ _ _ _ _ on---,---·
                                                                Institution                              Dat~•




                                                              Date:3-? ·-/                 1

( ) cc: Attorney of Record or Designated Representative
( } cc; A:File
Case 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 15 of 17




             EXHIBIT E
'!.• - -
               ,. 1:18-cv-10225-MLW Document 355-1 Filed 08/16/19 Page 16 of 17
              Case
      '
       I
                                   0
                                                                              Office ofEnforce111ent and Removal Operations

                                                                              U.S. Department' of Homeland Security
                                                                              500 12th Street, SW
                                                                              Washington, D.C. 20536


                                                                              U.S. Immigration
                                                                              and Customs
                                                                              Enforcement


           C/O Immigration and Customs Enforcement
           Boston Field Office

                                         Decision to Continue Detention

           This letter is to inform you that the U.S. Immigration-and Customs Enforcement (ICE) has
           reviewed your custody status and determined that you will not be released from custody at this
           time. This decision was based on a review ofyoud'ile record and/or personal interview and
           consideration of any infommtion· you submittedtoICE reviewing officials.

           You are -a native_ and a citizen of Cape Verde who last entered the United States on or about
           December 9, 1988, at.Boston, Massachusetts as B-2 non-imrngrant vistor. You have several
           misdemeanortraffic offenses. On July 9, 2012, you were issued a Final Order of Removal in
           absentia by an Immigration Judge in Boston, Massachusetts. On March 4, 2019, you filed a
           Motion to Reopen before the Board oflmmigration Appeals (BIA). The case is currently
           pending a decision,                 -

           ICE is currently in possession of a valid travel document for your removal from the United
           States. You will remain in custody until ICE can effectuate your removal.
           This decision, however, does not ixeclude you frofu bringing forth evidence in the futur~ to
           demonstrate a good reason why your removal is unlikely. You are advised that pursuant to
           Section 24l(a)(l)(C) of the Immlgrati011 and Nationality Act (INA) you must demonstrate that
           you are making reasonable efforts to comply with the order of removal, and that you are
           cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect
           your removal.

           You are also advised that any. willful failure or refusal on your part to make timely application in
           good faith for travel or other documents necessary for your depatiure, or any conspiracy or
           actions to prevent your removal or obstruct the issuance of a travel document, may subject you to
           crimin"al prosecution tmder 8 USC § 1253(a).              --



            Michael V. B~n1acke
            HQ RIO Chief
                                                                                        ~t/Jz
                                                                                         Date




                                                                                www.ice.gov
1 - ,.   •

         .~
                 Case
                   I      !
                 . . to Contmue
                            .
                                       0
                       1:18-cv-10225-MLW
                                Detention
                                      .
                                          Document 355-1 Filed 08/16/19 Page 17 of 17
                                                                                                 0
              Dec1s1on

              Page2

                                                    PROOF OF SERVICE

              (1)     Personal Service (Officer to complete both (a) and (b) below.)

                      (a)      I_                               _ _--,-, ______f>~ep....;;..,d--'-Y!J-'-'lz""--';"""'Vl,___6=---<J/;._._w-...a--....,
                                          Name fi)f ICE                             Title
              certify that I served                                   _ _ _ _ _ _ _ _ _ _ with a copy of
                                                            Name of detainee               j J·
              this document at         '\?.?ris-61 ~                         on         ~(.!O~(C,         , at.__l_J.._'·-~_P._,-'1.
                                                                                                                                ___

                                             Institution                                  Date                                Time

                      (b)      I certify that I served the c u s t o d i a n - - - - - - - - - - - - - - ~
                                                                                          Name of Official
              - - - - - - - - - - - - ~ at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, on
                               Title                                                   Institution
              _ _ _ _ _ _ _ _ with a copy of this docum~nt.
                        Date

                                                              OR

              (2)     Service by certified mail, return receipt. (Attach copy of receipt)

                               I _ _ _ _ _ _ _ _ _ _~ _ _ _ _ _ _ _ _ _ ____, certify
                                          Name of ICE Officer                                     Title
              that I served _ _ _ _ _ _ _ _ _ _ _ _ _ _and the custodian _ _ _ _ _ _ _ __
                                       Name of detainee                                                       Name of Official
              with a copy of this document by certified mail at _ _ _ _ _ _ _ _ _ _ _ _ on _ __
                                                                                   Institution                                          Date




                                                                                Date:_-Lle--'-'U"""-o-l--'-/£-1-1--




              ( ) cc: Attorney of Record or Designated Representative
              ( ) cc: A-File
